This court gave its approval to no particular evidence, but merely referred to the fact that the testimony was conflicting and that there was sufficient evidence to support the finding of the jury. We are still of opinion that the state's testimony met the requirements of the law. Appellant took his wife to her father's home and left her, giving to her father $10.00. She later collected $20.00 from a party who owed her husband. She was confined and the $20.00 went to the doctor. She had nothing in the way of support or contributions from her husband save the above during all of her illness. He did not give her personal assistance or comfort, nor did he come to see her or look after her in any way. We think the case correctly decided.
The motion for rehearing is overruled.
Overruled.